Citation Nr: 0913488	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to an effective date earlier than October 7, 
2005, for the grant of service connection for a scar of the 
left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issues of entitlement to service connection for asthma 
and bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior unappealed ratings decisions in October 1999 
(Administrative Decision) and March 2002 (de novo), 
respectively, denied the Veteran's claim seeking service 
connection for a scar of the left forearm.  It was noted that 
there was an injury in service which had been sutured, but no 
residuals had been clinically noted.  Appellant was notified 
of these decisions and did not disagree therewith.

2.  After the March 2002 rating decision, the earliest 
communication from the Veteran expressing that she was 
seeking service connection for a left forearm scar was 
received on October 7, 2005.  Residual scarring was 
subsequently clinically established.




CONCLUSION OF LAW

An effective date prior to October 7, 2005, for the grant of 
service connection and compensation for a scar of the left 
forearm is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for a scar of the left forearm and assigned a disability 
rating and an effective date for the award, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  After the Veteran disagreed with the effective date 
assigned, the RO readjudicated the matter in January 2007 and 
September 2007.  Neither the Veteran nor her representative 
has alleged that notice in this matter was less than 
adequate.

All evidence relevant to the instant claim is associated with 
the Veteran's claims file.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings.  Generally, further development of the evidence is 
not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any pertinent evidence that remains outstanding. 
VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  A 
"claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3,155(a) (2008).  If 
a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2008).

The Veteran argues, in essence, that she is entitled to an 
effective date in June 1999, when she filed her original 
claim seeking service connection for a scar of the left 
forearm.  However, after she failed to respond to a 
development letter in August 1999, an Administrative Decision 
was issued in October 1999 denying the claim.  Further, after 
the RO denied the claim on a de novo basis in March 2002, she 
did not appeal the decision.  The Board notes that the 2002 
denial noted that the Veteran had been treated for a 
superficial laceration with sutures during service.  However, 
no such condition was complained of or noted at time of 
service separation, and there were no post service records 
showing any treatment for residuals in the years after 
discharge.  Consequently, the 1999 and 2002 decisions became 
final and were not subject to revision in the absence of CUE 
in those decisions.  38 U.S.C.A. §§ 7105, 5109A (West 2002 & 
Supp 2008); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).  The Veteran has not made any 
specific allegation of CUE in the prior decisions, and they 
each constitute a legal bar to an effective date prior to the 
dates of those decisions.  

After the March 2002 rating decision, the first communication 
received by VA from the Veteran expressing a belief of 
entitlement to service connection for a left forearm scar was 
the communication received on October 7, 2005, on which the 
current effective date of award is based.  (Note: A 
subsequently dated VA examination in July 2006 showed that 
the left forearm scar measured 2 cm by 1/8 cm and was 
manifested by intermittent numbness, burning, and sensitivity 
- clinical findings/symptoms not previously of record.  As 
this was within one year of the reopened claim on October 7, 
2005, the effective date was properly determined to be that 
date.)  The only question before the Board is whether 
subsequent to the March 2002 rating decision and prior to 
October 7, 2005, the Veteran communicated an intent to reopen 
her claim of service connection for a scar.  There is no 
evidence in the record (or indeed allegation by the Veteran 
or her representative) that she did so.

Accordingly, as a matter of law the appeal seeking an 
effective date prior to October 7, 2005, for the grant of 
service connection and compensation for a scar of the left 
forearm must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

An effective date prior to October 7, 2005, for the grant of 
service connection and compensation for a scar of the left 
forearm, is denied.  


REMAND

As to the Veteran's claims of service connection for asthma 
and bronchitis, additional development is necessary.  

The Veterans service treatment records (STRs) are replete 
with treatment for various upper respiratory conditions, 
variously diagnosed, to include bronchitis and a sinus 
infection.  At time of service separation, the Veteran gave a 
history of ear, nose, and throat trouble, and while her 
inservice treatment for bronchitis was noted, no chronic 
respiratory condition was diagnosed.  

Postservice private records from 2007 show treatment and 
diagnosis for sinusitis and asthma.  VA records, to include a 
nurse's note from 2007, also reflect treatment for asthma.  

Because of the inservice and postservice complaints and 
treatment for respiratory problems documented in the record, 
the Board finds that an examination is required in order to 
address the etiology of the Veteran's various respiratory 
conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her various respiratory problems, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for medical 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of her variously 
diagnosed respiratory disorders.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
provided to the examiner in conjunction 
with the examination.

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed respiratory 
disorder, if present, are in any way the 
result of the Veteran's period of active 
service or, in the alternative, had their 
onset during her period of active 
service.  It should be indicated whether 
in-service symptoms are early indications 
of a chronic disorder or were rather 
acute manifestations unrelated to any 
pathology currently found.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's remaining claims for service 
connection for respiratory disorders with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the Veteran, she and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


